362 U.S. 401 (1960)
BURLINGTON-CHICAGO CARTAGE, INC.
v.
UNITED STATES ET AL.
No. 726.
Supreme Court of United States.
Decided April 18, 1960.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF ILLINOIS.
John E. Lesow for appellant.
Solicitor General Rankin, Acting Assistant Attorney General Beck, Robert W. Ginnane and Carroll T. Prince, Jr. for the United States and the Interstate Commerce Commission, appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.